July 17, 1914. The opinion of the Court was delivered by
Action for tort, in the wrongful ejectment of a negro woman passenger, at Royster, about one mile east of Columbia, and towards Sumter.
The verdict was $200.00 punitive damages. The defendant appeals and assigns six errors. Of these, one is in the admission of testimony, one in refusing to direct verdict, and four in charging the jury.
The undisputed facts are these: The woman had bought in Sumter a return ticket to Greenville, via Columbia and Laurens.
She was on her return to Sumter, and came without incident to Columbia.
At that point there was a change of conductors; and the change took place at Gervais street, towards Greenville from the Union Station. The ticket which she held had been "punched" from Greenville to Columbia.
When the train left Union Station at Columbia, going towards Sumter, and within five minutes, the new conductor proceeded to lift the plaintiff's ticket.
The plaintiff told the conductor, when he reached her, that she had possessed a ticket, but could not then find it. When the train had gone one and one-half miles further, the ticket was found by the porter and another negro, under a seat.
This statement is taken from the defendant's witnesses; it makes a case against the defendant, and the Circuit Court was right to refuse to direct a verdict for the defendant. *Page 410 
It was properly left to the jury to find whether it was the exercise of the highest degree of care to eject a passenger who claimed to have a ticket, within a mile of the place of departure. The defendant company was guilty of a plain delict, and one which warranted a verdict for punitive damages.
The testimony of the porter only established the testimony above set out, the same practically was testified to by the conductor, and about which there is no dispute. There was, therefore, no error to admit it.
This disposes of the first and second exceptions. They cover the real issue in the case, and that was, did the defendant company act with unreasonable haste in ejecting the passenger.
The other exceptions are to the charge. Let it be reported. It was short, pointed and free from error; and the exceptions to it are without merit.
The judgment below is affirmed.